DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,  7-9, 34-37, 39-41, 62, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al, US Patent Application Publication 2012/0068306 (newly submitted).

Regarding claim 1, Song teaches an electronic device, comprising a substrate 800; a die 200 mounted on the substrate, the die having a bond pad 210; a decoupling capacitor 501 mounted on the die and electrically coupled to the die (Note: capacitor 501 and die 200 are electrically connected to one another via substrate 800, since they are both connected through the substrate), the decoupling capacitor having a first electrode 510b and a second electrode 520b; a first bond wire 701 in direct contact with the first electrode of the decoupling capacitor, the first, bond wire extending directly to the substrate; and a second bond wire 710 in direct contact with the second electrode of the decoupling capacitor, the second bond wire extending directly to the substrate (figures 8B and 9).

Regarding claim 2, Song teaches the decoupling capacitor is mounted directly on a surface of the die (figure 8b).

Regarding claim 3, Song teaches the decoupling capacitor is a surface mount capacitor with opposite contacts (700b and 700b’); and wherein one of the contacts is disposed on and electrically coupled to the bond pad (Note: capacitor 501 and pad 210 are electrically connected to one another via substrate 800, since they are both connected through the substrate).
820 and between the target wire bond pad and a cut edge of the die (right sidewall of 200).

Regarding claims 7 and 8, Song teaches the decoupling capacitor straddles a boundary between an active region of the die and a scribe region of the die and the decoupling capacitor has opposite contacts with one contact in the active region of the die and another contact in scribe region of the die (as shown in figure 8b below).

    PNG
    media_image1.png
    345
    628
    media_image1.png
    Greyscale

Regarding claim 9, Song teaches the decoupling capacitor is disposed between a target wire bond pad 211 and a cut edge of the die (which is the right sidewall of 200 in figure 8B).

Regarding claim 34, Song teaches a method for making an electronic device, comprising: mounting a die 200 on a substrate 800; mounting a decoupling capacitor 501 on the die, the decoupling capacitor having a first electrode 510b’ and a second electrode 520b’; electrically coupling the decoupling capacitor to the die (Note: capacitor 501 and die 200 are electrically connected to one another via substrate 800, since they are both connected through the substrate), connecting a first wire bond 701 directly to the first electrode of the capacitor, the first wire bond extending directly to the substrate; and  connecting a second wire 701 bond directly to the second electrode of the capacitor, the second wire bond extending directly to the substrate (figure 8B and 9).

Regarding claim 35, Song teaches mounting the decoupling capacitor directly on a surface of the die (figure 8B and 9).

Regarding claim 36, Song teaches the decoupling capacitor is a surface mount capacitor with opposite contacts (700b and 700b’); and further comprising disposing and electrically coupling one of the contacts to the bond pad of the die  (Note: capacitor 501 and pad 210 are electrically connected to one another via substrate 800, since they are both connected through the substrate).

Regarding claim 37, Song teaches the bond pad is located adjacent to a target wire bond pad 820 and between the target wire bond pad and a cut edge of the die (right sidewall of 200).



Regarding claim 41, Song teaches the decoupling capacitor is disposed between a target wire bond pad and a cut edge of the die (figure 8B and 9).

Regarding claim 62 Song teaches an electronic device, comprising a die 200 having a bond pad 210; and a decoupling capacitor 501 mounted on the die and electrically coupled to the die (Note: capacitor 501 and die 200 are electrically connected to one another via substrate 800, since they are both connected through the substrate), wherein the decoupling capacitor straddles a boundary between an active region 210 of the die and a scribe region of the die (which is the right vertical sidewall of 200 . See figures 8B and 9).

Regarding claim 63, Song teaches electronic device, comprising: a die 100 having a bond pad; and a decoupling capacitor 500c mounted on the die and electrically coupled to the die, wherein the die is an upper die disposed on a lower die in a die stack; and wherein the decoupling capacitor has one contact disposed on and electrically coupled to the bond pad of the upper die and another contact beyond a cut edge of the upper die (Note: the decoupled capacitor 500c have two pads shown in .

Allowable Subject Matter

The indicated allowability of claims 62 and 63 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Claims 4, 6, 10-15, 38, 42- 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899